DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,5,8,14,20-26,28-31,33,34 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hunter (US Patent 6194940 B1).
Regarding claim 1, Hunter discloses a method comprising: switching between selection of: 
a first clock generator configured to provide a processing unit clock signal for executing an application [fast clock]; and 
a second clock generator configured to provide the processing unit clock signal for executing the application, wherein a frequency of the second clock generator is less than a frequency of the first clock generator [slow clock]; 
accessing in memory, a plurality of settings, wherein each setting comprises a maximum frequency for the first clock generator in that setting and a minimum frequency for the second clock generator in that setting [Clock select register]; 
in response to a detected at least one condition indicating a requirement to increase the frequency of the processing unit clock signal, changing from a current one of the settings to a higher one of the settings, wherein the higher one of the settings has a higher maximum frequency for the first clock generator and a higher minimum frequency for the second clock generator than the current one of the settings [Col. 1 lines 14 – 23: Fast clocks include the default external clock and a phase-locked loop (PLL) clock. The external clock may run at 100 MHz, for example, and is a crystal-based clock. The PLL clock may run at a multiple of this frequency, e.g. at 200 MHz. Slow clocks include a ring oscillator and an internal "real-time" clock. The ring oscillator provides an inexact frequency, e.g. in the range of 20-100 kHz. An internal clock typically requires a crystal and may run at a fixed, exact frequency of 32 kHz, for example.][Col. 3 lines 46 – 59: Which of the two fast clock signals is provided as an input to MUX 113 depends on which of the external clock 101 and PLL clock 102 are selected by MUX 111 in accordance with the select signal from controller 120. Likewise, which of the two slow clock signals is provided as an input to MUX 112 depends on which of the real-time clock 103 and ring oscillator 104 are selected by MUX 111 in accordance with the select signal from controller 120.]; and 
in response to a detected at least one condition indicating a requirement to decrease the frequency of the processing unit clock signal, changing from the higher one of the settings to a lower one of the settings, wherein the higher one of the settings has a higher maximum frequency for the first clock generator and a higher minimum frequency for the second clock generator than the lower one of the settings [Col. 3 lines 46 – 59: Which of the two fast clock signals is provided as an input to MUX 113 depends on which of the external clock 101 and PLL clock 102 are selected by MUX 111 in accordance with the select signal from controller 120. Likewise, which of the two slow clock signals is provided as an input to MUX 112 depends on which of the real-time clock 103 and ring oscillator 104 are selected by MUX 111 in accordance with the select signal from controller 120.].

    PNG
    media_image1.png
    552
    617
    media_image1.png
    Greyscale

Regarding claim 2, Hunter discloses the method of claim 1, wherein for each of the settings, the frequency of the second clock generator is fixed at the minimum frequency for the second clock generator for the respective setting [Col. 1 lines 10 – 24].
Regarding claim 5, Hunter discloses the method of claim 1, wherein the detected at least one condition indicating the requirement to decrease the frequency of the processing unit clock signal comprises a determination that the second clock generator has been selected for greater than a predefined amount of time [Col. 4 lines 17 – 63].
Regarding claim 8, Hunter discloses the method of claim 1, wherein the lower one of the settings and the current one of the settings are the same [Col. 4 lines 48 – 63][Col. 6 lines 13 – 27].
Regarding claims 14, Hunter discloses the method of claim 1, wherein a gap between the minimum frequency for the second clock generator and the maximum frequency for the first clock generator is larger for the higher one of the settings than for the current one of the settings, and wherein a gap between the minimum frequency for the second clock generator and the maximum frequency for the first clock generator is larger for the higher one of the settings than for the lower one of the settings [Col. 2 lines 13 – 24].
Regarding claim 20, Hunter discloses the method of claim 1, wherein the processing unit comprises multiple processors, the method comprising distributing the processing unit clock signal along wires of a clock tree of the processing unit to each of the multiple processors [Col. 26 – 28] [Col. 3 lines 42 – 45] [Claim 3].
Regarding claim 21, this claim is rejected for the same reasons as set forth in claim 1.  

Regarding claim 22, Hunter discloses the system of claim 21, wherein the processor is further configured to: in response to a second detected condition, change from the second setting to the first setting [Col. 4 lines 35-45][Col. 5 lines 15-Col. 6 lines 3].
	Regarding claims 23 – 25, these claims are rejected for the same reasons as set forth in claims 5,6 and 3 respectively.
Regarding claim 26, Hunter discloses the system of claim 21, wherein the first detected condition comprises a determination that the frequency of the first clock generator is set to the first maximum frequency for the first clock generator [Col. 3 lines 46 – 59].
Regarding claim 28, this claim is rejected for the same reason as set forth in claim 14. 
Regarding claim 29, this claim is rejected for the same reasons as set forth in claim 1. 
Regarding claim 30, this claim is rejected for the same reasons as set forth in claim 22. 
Regarding claim 31, Hunter discloses the non-transitory computer readable medium of claim 30, wherein the second detected condition comprises a determination that the second clock generator has been selected for greater than a threshold amount of time [Col. 4 lines 17 – 63].
Regarding claim 33, Hunter discloses the non-transitory computer readable medium of claim 29, wherein the first detected condition comprises a determination that the first clock generator has been selected for providing the processing unit clock signal for greater than a threshold amount of time [Col. 4 lines 17 – 63].
Regarding claim 34, Hunter discloses the non-transitory computer readable medium of claim 29, wherein the first detected condition comprises a determination that the frequency of the first clock generator is set to the first maximum frequency for the first clock generator [Col. 4 lines 17 – 63].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3,4,6,7,9,10,12,17,18,19,32 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Patent 6194940 B1) and in view of Canada (et al 7,106,110 B2).
Regarding claim 3, Hunter do not explicitly disclose the method of claim 1, wherein the detected at least one condition indicating a requirement to increase the frequency of the processing unit clock signal comprises a determination that the first clock generator has been selected for providing the processing unit clock signal for greater than a predetermined amount of time.
Canada discloses the detected at least one condition indicating a requirement to increase the frequency of the processing unit clock signal comprises a determination that the first clock generator has been selected for providing the processing unit clock signal for greater than a predetermined amount of time [Col. 4 lines 35 – 45: During the change, frequency selecting element 130 dithers second frequency signal 120 into output frequency signal 140 such that over a predetermined number of clock cycles second frequency signal 120 gradually replaces first frequency signal 110 as output frequency signal 140].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunter and Canada together because they both directed to switch between first clock and second clock frequency. Canada’s disclosing of during the change, frequency selecting element 130 dithers second frequency signal 120 into output frequency signal 140 such that over a predetermined number of clock cycles second frequency signal 120 gradually replaces first frequency signal 110 as output frequency signal 140 would allow Hunter to gradually avoid clock glitching because of sudden change in clock frequency. 
Regarding claim 4, Canada discloses the method of claim 1, wherein the detected at least one condition indicating a requirement to increase the frequency of the processing unit clock signal further comprises a determination that the frequency of the first clock generator is set to the maximum frequency for the first clock generator in the current setting [Col. 4 lines 35 – 45.
Regarding claim 6, Canada discloses the method of claim 1, wherein the detected at least one condition indicating the requirement to decrease the frequency of the processing unit clock signal comprises a determination that the frequency of the first clock generator has been set equal to or less than the frequency of the second clock generator [Col. 4 lines 35 – 45]
Regarding claim 7, Canada discloses the method of claim 6, wherein the current one of the settings has a higher maximum frequency for the first clock generator and a higher minimum frequency for the second clock generator than the lower one of the settings [Col. 4 lines 35 – 45].
Regarding claim 9.  Canada discloses the method of claim 1, comprising: measuring at a comparator, a current drawn by the processing unit; using an output signal from the comparator to perform the steps of detecting the at least one condition indicating the requirement to increase the frequency of the processing unit clock signal and detecting the at least one condition indicating the requirement to decrease the frequency of the processing unit clock signal [Col. 1 lines 14 – 26][Col. 3 lines 46 – 59].
Regarding claim 10.  Canada discloses the method of claim 9, wherein the method further comprises: using the output signal from the comparator to control the selection between the first clock generator and the second clock generator [Col. 1 lines 14 – 26][Col. 3 lines 46 – 59].
Regarding claim 12.  Canada discloses the method of claim 1, comprising in response to a detected overcurrent event, changing to a lowest one of the settings, wherein the lowest one of the settings has lower values for the minimum and maximum frequency than any of others of the plurality of settings [Col. 1 lines 14 – 26] [Col. 3 lines 46 – 59].
Regarding claim 17, Canada discloses the method of claim 1, wherein the step of changing from the higher one of the settings to a lower one of the settings comprises: selecting the second clock generator for providing the processing unit clock signal; subsequently, setting the frequency of the first clock generator to a frequency less than the maximum frequency for the first clock generator defined by the lower one of the settings; subsequently, selecting the first clock generator for providing the processing unit clock signal; subsequently, setting the frequency of the second clock generator to the minimum frequency for the second clock generator defined by the lower one of the settings; and subsequently, selecting the second clock generator for providing the processing unit clock signal [Col. 4 lines 35-45][Col. 5 lines 15-Col. 6 lines 3].
Regarding claim 18, Canada discloses the method of claim 17, wherein the frequency less than the maximum frequency for the first clock generator is the minimum frequency for the second clock generator defined by the lower one of the settings [Col. 4 lines 35-45][Col. 5 lines 15-Col. 6 lines 3].
Regarding claim 19, Canada discloses the method of claims 17, comprising subsequently, setting the frequency of the clock signal provided by the first clock generator to the maximum frequency for the first clock generator defined by the lower one of the settings [Col. 4 lines 35-45] [Col. 5 lines 15-Col. 6 lines 3].
Regarding claim 32, Canada discloses the non-transitory computer readable medium of claim 30, wherein the second detected condition comprises a determination that the frequency of the first clock generator has been set equal to or less than the frequency of the second clock generator [Col. 4 lines 35-45][Col. 5 lines 15-Col. 6 lines 3].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Patent 6194940 B1) and in view of Miyairi et al US Publication 20040133816.
Regarding claim 27, Hunter do not explicitly disclose the system of claim 21, further comprising: a comparator configured to measure a current drawn by the processor to determine whether a power budget is exceeded by the processing unit; and a controller apparatus configured to use an output signal from the comparator to detect the first detected condition and detecting the second detected condition.
Miyairi discloses a comparator configured to measure a current drawn by the processor to determine whether a power budget is exceeded by the processing unit; and a controller apparatus configured to use an output signal from the comparator to detect the first detected condition and detecting the second detected condition [0013: adjusting the clock frequency when a current level detected by the detection means exceeds a limit level that is set in advance].
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Hunter and Miyairi together because they both disclose adjusting clock frequencies for processor. Miyairi’s disclosing of adjusting the clock frequency in response to power budget being exceed would allow to reduce power consumption by lowering the clock frequency setting means.


Allowable Subject Matter
Claims 11,13,15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fernald (US Patent 7343504) discloses the RTC 116 provides a clock output on a line 140 to a clock multiplexer 142. The multiplexer 142 also receives the output of the clock circuit 112, the output of the multiplexer providing the system clock to the CPU 102 [Fig. 1].
Hanamori (US Patent 7013404) discloses the selector 1240 switches to the full frequency clock 1242 if the sampled value indicates "0", switches to the semiconductor integrated circuit 1/2 frequency clock 1244 if the sampled value indicates "1", switches to the semiconductor integrated circuit 1/4 frequency clock 1246 if the sampled value indicates "2" and switches to the semiconductor integrated circuit 1/8 frequency clock if the sampled value indicates "3" as shown in FIG. 2. The selected frequency divided clock among the frequency divided clocks generated at the frequency divider circuit 1236 is then output as the control basic clock BCLK.

Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner (see MPEP § 2123).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187